There may have been some irregularity in the order of the trial judge directing the clerk to place her file mark on the information after the trial, but the record reveals that the information and complaint were pinned together and the file mark placed upon one of them when delivered to the clerk before the trial. See Stinson v. State, 5 Tex. Cr. App. 31; Schott v. State, 7 Tex. Cr. App. 616. These cases settle the question presented by appellant in his motion for rehearing regardless of the order for filing made after the trial.
The motion for rehearing is overruled. *Page 237